     Case 2:20-cv-04235-GW-E Document 14 Filed 06/08/20 Page 1 of 1 Page ID #:56



 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT
 8                           FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9
      BRUNNER ACCOUNTING GROUP,                                  Case No.: CV 20-4235-GW-Ex
10
             Plaintiff,
11                                                               ORDER RE: EXTENSION OF TIME FOR
             v.                                                  DEFENDANT CITY NATIONAL BANK
12                                                               TO RESPOND TO PLAINTIFF’S
      SVB FINANCIAL GROUP, et al.,                               COMPLAINT
13

14           Defendants
15

16          Having considered the Joint Stipulation Re: Extension of Time for Defendant City National

17   Bank to Respond to Plaintiff’s Complaint, filed by Defendant City National Bank and Plaintiff

18   American Video Duplicating, Inc., and good cause appearing therefore, IT IS HEREBY ORDERED,

19   that Defendant City National Bank’s deadline to answer or respond to Plaintiff’s complaint shall be

20   extended to and include September 2, 2020.

21          IT IS SO ORDERED.
22

23    DATED: June 8, 2020                                   _____________________________
                                                            Hon. George H. Wu
24                                                          United States District Judge

25

26

27

28
            ORDER RE: EXTENSION OF TIME FOR DEFENDANT CITY NATIONAL BANK TO RESPOND TO PLAINTIFF’S COMPLAINT
